Exhibit 10.1

 

 

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

MID-AMERICA APARTMENTS, L.P.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE 1 DEFINED TERMS      B-1    ARTICLE 2 ORGANIZATIONAL MATTERS      B-9   

Section 2.1

 

Organization and Continuation

     B-9   

Section 2.2

 

Name

     B-9   

Section 2.3

 

Registered Office and Agent; Principal Office

     B-9   

Section 2.4

 

Power of Attorney

     B-10   

Section 2.5

 

Term

     B-10    ARTICLE 3 PURPOSE      B-11   

Section 3.1

 

Purpose and Business

     B-11   

Section 3.2

 

Powers

     B-11    ARTICLE 4 CAPITAL CONTRIBUTIONS      B-11   

Section 4.1

 

Capital Contributions

     B-11   

Section 4.2

 

Issuances of Additional Partnership Interests

     B-12   

Section 4.3

 

Contribution of Proceeds of Issuance of REIT Shares

     B-12   

Section 4.4

 

No Preemptive Rights

     B-12    ARTICLE 5 DISTRIBUTIONS      B-13   

Section 5.1

 

Requirement and Characterization of Distributions

     B-13   

Section 5.2

 

Amounts Withheld

     B-13   

Section 5.3

 

Distributions Upon Liquidation

     B-13    ARTICLE 6 ALLOCATIONS      B-13   

Section 6.1

 

Allocations for Capital Account Purposes

     B-13    ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS      B-15   

Section 7.1

 

Management

     B-15   

Section 7.2

 

Certificate of Limited Partnership

     B-17   

Section 7.3

 

Restrictions on General Partner’s Authority

     B-18   

Section 7.4

 

Reimbursement of the General Partner

     B-19   

Section 7.5

 

Outside Activities of the General Partner

     B-19   

Section 7.6

 

Contracts with Affiliates

     B-20   

Section 7.7

 

Indemnification

     B-20   

Section 7.8

 

Liability of the General Partner

     B-21   

Section 7.9

 

Other Matters Concerning the General Partner

     B-22   

Section 7.10

 

Title to Partnership Assets

     B-23   

Section 7.11

 

Reliance by Third Parties

     B-23    ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS      B-23   

Section 8.1

 

Limitation of Liability

     B-23   

Section 8.2

 

Management of Business

     B-23   

Section 8.3

 

Outside Activities of Limited Partners

     B-23   

Section 8.4

 

Return of Capital

     B-24   

Section 8.5

 

Rights of Limited Partners Relating to the Partnership

     B-24   

Section 8.6

 

Redemption Right

     B-25    ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS      B-26   

Section 9.1

 

Records and Accounting

     B-26   

Section 9.2

 

Fiscal Year

     B-26   

Section 9.3

 

Reports

     B-26   

 

B-i



--------------------------------------------------------------------------------

ARTICLE 10 TAX MATTERS      B-26   

Section 10.1

 

Preparation of Tax Returns

     B-26   

Section 10.2

 

Tax Elections

     B-26   

Section 10.3

 

Tax Matters Partner

     B-27   

Section 10.4

 

Intentionally Deleted

     B-28   

Section 10.5

 

Withholding

     B-28    ARTICLE 11 TRANSFERS AND WITHDRAWALS      B-28   

Section 11.1

 

Transfer

     B-28   

Section 11.2

 

Transfer of General Partner’s Partnership Interest

     B-29   

Section 11.3

 

Limited Partners’ Rights to Transfer

     B-29   

Section 11.4

 

Substituted Limited Partners

     B-30   

Section 11.5

 

Assignees

     B-30   

Section 11.6

 

General Provisions

     B-30    ARTICLE 12 ADMISSION OF PARTNERS      B-31   

Section 12.1

 

Admission of Successor General Partner

     B-31   

Section 12.2

 

Admission of Additional Limited Partners

     B-31   

Section 12.3

 

Amendment of Agreement and Certificate of Limited Partnership

     B-32    ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION      B-32   

Section 13.1

 

Dissolution

     B-32   

Section 13.2

 

Winding Up

     B-32   

Section 13.3

 

Compliance with Timing Requirements of Regulations

     B-34   

Section 13.4

 

Deemed Distribution and Recontribution

     B-34   

Section 13.5

 

Rights of Limited Partners

     B-34   

Section 13.6

 

Notice of Dissolution

     B-34   

Section 13.7

 

Termination of Partnership and Cancellation of Certificate of Limited
Partnership

     B-34   

Section 13.8

 

Reasonable Time for Winding-Up

     B-34   

Section 13.9

 

Waiver of Partition

     B-34   

Section 13.10

 

Deficit Capital Account Restoration

     B-35    ARTICLE 14 AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS      B-35
  

Section 14.1

 

Amendments

     B-35   

Section 14.2

 

Meetings of the Partners

     B-36    ARTICLE 15 GENERAL PROVISIONS      B-37   

Section 15.1

 

Addresses and Notice

     B-37   

Section 15.2

 

Titles and Captions

     B-37   

Section 15.3

 

Pronouns and Plurals

     B-37   

Section 15.4

 

Further Action

     B-37   

Section 15.5

 

Binding Effect

     B-37   

Section 15.6

 

Creditors

     B-38   

Section 15.7

 

Waiver

     B-38   

Section 15.8

 

Counterparts

     B-38   

Section 15.9

 

Applicable Law

     B-38   

Section 15.10

 

Invalidity of Provisions

     B-38   

Section 15.11

 

Entire Agreement

     B-38   

Exhibits

Exhibit A-1 – Schedule of Partners

Exhibit A-2 – Partner Registry at Partnership Merger Effective Time

Exhibit B – Notice of Redemption of Common Units

Exhibit C – Capital Account Maintenance

Exhibit D – Special Allocation Rules

Exhibit E – Schedule of Guaranteed Debt Not Subject to Indemnity

 

B-ii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

MID-AMERICA APARTMENTS, L.P.

THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF MID-AMERICA
APARTMENTS, L.P., dated as of October 1, 2013, is entered into by and among
Mid-America Apartment Communities, Inc., a Tennessee corporation, as the General
Partner, and each of the Persons listed on Exhibit A hereof, together with all
Persons who shall hereafter be admitted as Additional Limited Partners and/or
Substituted Limited Partners.

In consideration of the mutual covenants set forth herein, and for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree to continue the Partnership as a
limited partnership under the Act (as defined below), as follows:

ARTICLE 1

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Act” means the Tennessee Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 4.2 hereof and who is shown as such in the
Partner Registry.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
l.704-l(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit C hereof. Once an Adjusted Property is deemed
distributed by, and recontributed to, the Partnership for federal income tax
purposes upon a termination thereof pursuant to Section 708 of the Code, such
property shall thereafter constitute a Contributed Property until the Carrying
Value of such property is further adjusted pursuant to Exhibit C hereof.

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests, or
(iv) any officer, director, general partner or trustee of such Person or of any
Person referred to in clauses (i), (ii), and (iii) above.

“Agreed Value” means (i) in the case of any Contributed Property for which the
Partnership and the contributor have agreed in writing as to Agreed Value, the
amount so agreed upon and (ii) in the case of any other Contributed Property and
as of the time of its contribution to the Partnership, the 704(c) Value of such

 

B-1



--------------------------------------------------------------------------------

property, reduced by any liabilities either assumed by the Partnership upon such
contribution or to which such property is subject when contributed, and (iii) in
the case of any property distributed to a Partner by the Partnership, the
Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the Regulations
thereunder.

“Agreement” means this Third Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

“Available Cash” means, with respect to any period for which such calculation is
being made, (i) the sum of:

(a) the Partnership’s Net Income or Net Loss (as the case may be) for such
period (without regard to adjustments resulting from allocations described in
Sections 1.A through 1.E of Exhibit D);

(b) Depreciation and all other noncash charges deducted in determining Net
Income or Net Loss for such period;

(c) the amount of any reduction in the reserves of the Partnership referred to
in clause (ii) (f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary);

(d) the excess of proceeds from the sale, exchange, disposition, or refinancing
of Partnership property for such period over the gain recognized from such sale,
exchange, disposition, or refinancing during such period (excluding Terminating
Capital Transactions); and

(e) all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;

(ii) less the sum of:

(a) all principal debt payments made by the Partnership during such period ;

(b) capital expenditures made by the Partnership during such period;

(c) investments made by the Partnership during such period in any entity
(including loans made thereto) to the extent that such investments are not
otherwise described in clause (ii) (a) or (ii)(b);

(d) all other expenditures and payments not deducted in determining Net Income
or Net Loss for such period;

(e) any amount included in determining Net Income or Net Loss for such period
that was not received by the Partnership during such period;

(f) the amount of any increase in reserves during such period which the General
Partner determines to be necessary or appropriate in its sole and absolute
discretion; and

(g) the amount of any working capital accounts and other cash or similar
balances which the General Partner determines to be necessary or appropriate, in
its sole and absolute discretion.

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or

 

B-2



--------------------------------------------------------------------------------

Adjusted Property and the adjusted basis thereof for federal income tax purposes
as of such date. A Partner’s share of the Partnership’s Book-Tax Disparities in
all of its Contributed Property and Adjusted Property will be reflected by the
difference between such Partner’s Capital Account balance as maintained pursuant
to Exhibit C and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit C hereof.

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1, 4.2, or 4.3 hereof.

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property, reduced (but not below zero) by all
Depreciation with respect to such property charged to the Partners’ Capital
Accounts following the contribution of or adjustment with respect to such
property, and (ii) with respect to any other Partnership property, the adjusted
basis of such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit C hereof, and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the REIT Shares Amount.

“Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed with the Secretary of State of the State of Tennessee, as
amended from time to time in accordance with the terms hereof and the Act.

“Charter” means the Amended and Restated Charter of the General Partner dated
January 10, 1994, as amended or restated from time to time.

“Class A Limited Partners” means the Partners who are holders of Class A Common
Units.

“Class A Common Unit” means any Partnership Unit other than a Class B Common
Unit, a Preferred Unit, or any other Partnership Unit that is specifically
designated by the General Partner pursuant to Section 4.2 as being another class
of Partnership Units.

“Class B Limited Partner” means the General Partner, in its capacity as a
Limited Partner, and any other Subsidiaries of the General Partner who shall own
Class B Common Units as a Limited Partner.

“Class B Common Unit” means all Common Units issued to or held by the General
Partner and any of its Subsidiaries (it being understood that if the General
Partner or any of its Subsidiaries shall acquire any Class A Common Units, such
class a common units shall automatically be converted into Class B Common Units
upon such acquisition).

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

“Common Unit” means a Partnership Unit that is not a Preferred Unit. The Class A
Common Units and Class B Common Units, and any other Partnership Units that may
be issued from time to time by the General Partner as set forth in Section 4.2
and designated as Common Units, are Common Units.

 

B-3



--------------------------------------------------------------------------------

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2 hereof.

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership. Once the Carrying Value of a Contributed Property is
adjusted pursuant to Exhibit C hereof, such property shall no longer constitute
a Contributed Property for purposes of Exhibit C hereof, but shall be deemed an
Adjusted Property for such purposes.

“Conversion Factor” means 1.0, provided that in the event that the General
Partner: (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares; (ii) subdivides its outstanding REIT Shares; or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
assuming for such purpose that such dividend, distribution, subdivision or
combination has occurred as of such time, and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on the record date for such dividend, distribution,
subdivision or combination. Any adjustment to the Conversion Factor shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
which, in accordance with generally accepted accounting principles, should be
capitalized.

“Depreciation” means, for each fiscal year an amount equal to the federal income
tax depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such year, except that if the Carrying Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such year or other period, Depreciation shall be an amount which bears the
same ratio to such beginning Carrying Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such year bears
to such beginning adjusted tax basis; provided, however, that if the federal
income tax depreciation, amortization, or other cost recovery deduction for such
year is zero, Depreciation shall be determined with reference to such beginning
Carrying Value using any reasonable method selected by the General Partner.

“Distribution Period” means any calendar quarter or shorter period with respect
to which a distribution of Available Cash is to be made to the Partners by the
Partnership.

“Electing Partner” has the meaning set forth in Section 13.10A.

“Flournoy Communities” means the Partnership’s apartment communities that are
known as Fountain Lake, High Ridge, Paddock Club Brandon, Paddock Club Columbia,
Paddock Club Greenville, Paddock Club Huntsville, Paddock Club Jacksonville,
Paddock Club Lakeland, Paddock Club Mandarin, Paddock Club Tallahassee, Paddock
Park Ocala, Park Place, Southland Station, Three Oaks, Towne Lake (Terraces at
Townelake), The Vistas, Westbury Creek, Whispering Pines, Whisperwood, Wildwood
Apartments, Willow Creek, or Windridge Apartments.

“General Partner” means Mid-America Apartment Communities, Inc., a Tennessee
corporation, in its capacity as the general partner of the Partnership, or its
successors as general partner of the Partnership.

 

B-4



--------------------------------------------------------------------------------

“General Partner Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest. A General Partner Interest may
be expressed as a number of Partnership Units.

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him incompetent to manage his Person or his estate; (ii) as to any
corporation which is a Partner, the filing of a certificate of dissolution, or
its equivalent, for the corporation or the revocation of its charter; (iii) as
to any partnership which is a Partner, the dissolution and commencement of
winding up of the partnership; (iv) as to any estate which is a Partner, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee); or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief of or against such Partner under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within one
hundred twenty (120) days after the commencement thereof, (g) the appointment
without the Partner’s consent or acquiescence of a trustee, receiver or
liquidator has not been vacated or stayed within ninety (90) days of such
appointment, or (h) an appointment referred to in clause (g) which has been
stayed is not vacated within ninety (90) days after the expiration of any such
stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of his
status as (A) the General Partner, (B) a director or officer of the Partnership
or the General Partner, or (C) a guarantor, pursuant to a loan guarantee or any
other guarantee given to a third party in connection with any partnership
property or loan, including without limitation, environmental indemnities,
reimbursements agreements or guaranties to credit enhancers under bond issues,
undertakings or indemnities to title companies, or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken assets subject to), and (ii) such other
Persons (including Affiliates of the General Partner or the Partnership) as the
General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.

“Limited Partner” means any Person named as a Limited Partner in the Partner
Registry or any Substituted Limited Partner or Additional Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be expressed as a number of
Partnership Units.

“Liquidation Preference Amount” means, with respect to any Preferred Unit as of
any date of determination, the amount (including accrued and unpaid
distributions to the date of determination) payable with respect to such
Preferred Unit (as established by the instrument designating such Preferred
Unit) upon the voluntary or

 

B-5



--------------------------------------------------------------------------------

involuntary dissolution or winding up of the Partnership as a preference over
distributions to Partnership Units ranking junior to such Preferred Unit.

“Liquidator” has the meaning set forth in Section 13.2.

“Liquidity Event” has the meaning set forth in Section 13.1.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Exhibit C.

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Exhibit C.

“New Securities” has the meaning set forth in Section 4.2B.

“Nonrecourse Deductions” has the meaning set forth in Regulations Section 1.704
2(b)(1), and the amount of Nonrecourse Deductions for a Partnership Year shall
be determined in accordance with the rules of Regulations Section 1.704 2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations Section 1.752
1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B to this Agreement.

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth Regulations Section 1.704
2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partner Registry” means the Partner Registry maintained by the General Partner
in the books and records of the Partnership, which contains the name, address,
number of Partnership Units and Percentage Interest for each Partner.

“Partnership” means the limited partnership formed under the Act and continued
by this Agreement, and any successor thereto.

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to

 

B-6



--------------------------------------------------------------------------------

comply with the terms and provisions of this Agreement. A Partnership Interest
may be expressed as a number of Partnership Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in a Partnership Minimum Gain, for a Partnership
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash for a Distribution Period
pursuant to Section 5.1 hereof, which record date shall be the same as the
record date established by the General Partner for a distribution to its
shareholders of some of all of its portion of such distribution.

“Partnership Unit” means a fractional undivided share of a class or series of
Partnership Interests. Without limitation on the authority of the General
Partner as set forth in Section 4.2 hereof (but subject to the limitations
thereof), the General Partner may designate any Partnership Units, when issued,
as Common Units or as Preferred Units, may establish any other class of
Partnership Units, and may designate one or more series of any class of
Partnership Units.

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

“Percentage Interest” means, as to a Partner, with respect to any class or
series of Partnership Units held by such Partner, its interest in such class or
series of Partnership Units as determined by dividing the number of Partnership
Units in such class or series owned by such Partner by the total number of
Partnership Units in such class or series then outstanding and as set forth in
the Partner Registry. For purposes of determining the rights and relationships
among the various classes and series of Partnership Units, Preferred Units shall
not be considered to have any share of the aggregate Percentage Interest in the
Partnership unless, and only to the extent, provided otherwise in the instrument
creating such class or series of Preferred Units.

“Person” means an individual or a corporation, partnership, trust, limited
liability company, unincorporated organization, association or other entity.

“Preferred REIT Share” means a share of preferred stock in the General Partner.

“Preferred Unit” means any Partnership Unit issued from time to time pursuant to
Section 4.2 hereof that is specifically designated by the General Partner at the
time of its issuance as a Preferred Unit. Each class or series of Preferred
Units shall have such designations, preferences, and relative, participating,
optional, or other special rights, powers, and duties, including rights, powers,
and duties senior to the Common Units, all as determined by the General Partner,
subject to compliance with the requirements of Section 4.2 hereof.

“Prior Agreement” mean the Second Amended and Restated Agreement of Limited
Partnership, dated as of November 24, 1997, as amended, which is amended and
restated in its entirety by this Agreement.

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Redeeming Partner” has the meaning set forth in Section 8.6A hereof.

“Redemption Right” shall have the meaning set forth in Section 8.6A hereof.

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

“REIT” means a real estate investment trust under Section 856 of the Code.

 

B-7



--------------------------------------------------------------------------------

“REIT Share” shall mean a share of common stock of the General Partner.

“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Common Units offered for redemption by a Redeeming Partner, multiplied
by the Conversion Factor; provided that in the event the General Partner issues
to all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the shareholders to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, the “rights”)
and if the Partnership does not issue to all of the holders of Common Units at
such time (other than the General Partner) corresponding rights to subscribe for
or purchase Common Units or other securities or property corresponding to the
securities or property covered by the rights granted by the General Partner,
then the REIT Shares Amount shall also include such rights that a holder of that
number of REIT Shares would be entitled to receive had it owned such REIT Shares
at the time such rights were issued, provided further that, if the rights issued
by the General Partner are issued pursuant to a shareholder rights plan (or
other arrangement having the same objective and substantially the same effect),
then the REIT Shares Amount shall include such rights only to the extent that
such rights have not been exercised by the holders thereof (and have not
otherwise terminated or been redeemed or eliminated).

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.1(a) or 2.B.2(a) of Exhibit D to eliminate Book-Tax Disparities.

“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as agreed to by the
Partnership and the contributor or otherwise as determined by the General
Partner using such reasonable method of valuation as it may adopt. Subject to
Exhibit C hereof, the General Partner shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Values of Contributed Properties in a single or
integrated transaction among the separate properties on a basis proportional to
their respective fair market values.

“Specified Redemption Date” means the tenth (10th) Business Day after receipt by
the General Partner of a Notice of Redemption; provided that if the General
Partner combines its outstanding REIT Shares, no Specified Redemption Date shall
occur after the record date and prior to the effective date of such combination.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership Pursuant to Section 11.4.

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

“Transaction” has the meaning set forth in Section 11.2C.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit C hereof) as of such date, over
(ii) the Carrying Value of such property (prior to any adjustment to be made
pursuant to Exhibit C hereof) as of such date.

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to

 

B-8



--------------------------------------------------------------------------------

Exhibit C hereof) as of such date, over (ii) the fair market value of such
property (as determined under Exhibit C hereof) as of such date.

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

“Value” means, with respect to a REIT Share, the average of the daily market
price for the ten (10) consecutive trading days immediately preceding the
Valuation Date. The market price for each such trading day shall be: (i) if the
REIT Shares are listed or admitted to trading on any securities exchange or the
NASDAQ- National Market System, the closing price, regular way, on such day, or
if not such sale takes place on such day, the average of the closing bid and
asked prices on such day; (ii) if the REIT Shares are not listed or admitted to
trading on any securities exchange or the NASDAQ-National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or (iii) if the
REIT Shares are not listed or admitted to trading on any securities exchange or
the NASDAQ-National Market System and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided that if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the Value of the REIT Shares shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares Amount includes rights that a holder of REIT Shares would
be entitled to receive, then the Value of such rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

ARTICLE 2

ORGANIZATIONAL MATTERS

Section 2.1 Organization and Continuation. The Partnership is a limited
partnership organized pursuant to the provisions of the Act and upon the terms
and conditions set forth in the Prior Agreement. The Partners hereby continue
the Partnership and amend and restate the Prior Agreement in its entirety.
Except as expressly provided herein to the contrary, the rights and obligations
of the Partners and the administration and termination of the Partnership shall
be governed by the Act. The Partnership Interest of each Partner shall be
personal property for all purposes.

Section 2.2 Name. The name of the Partnership shall be “Mid-America Apartments,
L.P.” The Partnership’s business may be conducted under any other name or names
deemed advisable by the General Partner, including the name of the General
Partner or any Affiliate thereof. The words “Limited Partnership,” “L.P.,”
“Ltd.” or similar words or letters shall be included in the Partnership’s name
where necessary for the purposes of complying with the laws of any jurisdiction
that so requires. The General Partner in its sole and absolute discretion may
change the name of the Partnership at any time and from time to time and shall
notify the Limited Partners of such change in the next regular communication to
the Limited Partners.

Section 2.3 Registered Office and Agent; Principal Office. The address of the
registered office of the Partnership in the State of Tennessee shall be located
at 800 Gay Street, Ste. 2021, Knoxville, TN 37929, and the registered agent for
service of process on the Partnership in the State of Tennessee at such
registered office shall be CT Corporation System. The principal office of the
Partnership shall be 6584 Poplar Ave., Memphis, Tennessee 38138, or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners. The Partnership may maintain offices at such other place or
places within or outside the State of Tennessee as the General Partner deems
advisable.

 

B-9



--------------------------------------------------------------------------------

Section 2.4 Power of Attorney.

A. Each Limited Partner and each Assignee hereby constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

(1) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Certificate and all amendments or
restatements thereof) that the General Partner or the Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the limited Partners have limited liability) in the State of Tennessee and
in all other jurisdictions in which the Partnership may or plans to conduct
business or own property; (b) all instruments that the General Partner deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article 11, 12 or 13 hereof or the Capital
Contribution of any Partner; and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and

(2) execute, swear to, seal, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

B. The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney, and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.

Section 2.5 Term. The term of the Partnership commenced on September 22, 1993,
the date the Certificate was filed with the Secretary of State of the State of
Tennessee in accordance with the Act and shall continue in full force and effect
until September 21, 2043, unless the Partnership is dissolved sooner pursuant to
the provisions of Article 13 or as otherwise provided by law.

 

B-10



--------------------------------------------------------------------------------

ARTICLE 3

PURPOSE

Section 3.1 Purpose and Business. The purpose and nature of the business to be
conducted by the Partnership is (i) to conduct any business that may be lawfully
conducted by a limited partnership organized pursuant to the Act, provided,
however, that such business shall be limited to and conducted in such a manner
as to permit the General Partner at all times to be classified as a REIT, unless
the General Partner ceases to qualify as a REIT for reasons other than the
conduct of the business of the Partnership, (ii) to enter into any partnership,
joint venture or other similar arrangement to engage in any of the foregoing or
to own interests in any entity engaged in any of the foregoing, and (iii) to do
anything necessary or incidental to the foregoing. In connection with the
foregoing, and without limiting the General Partner’s right, in its sole
discretion, to cease qualifying as a REIT, the Partners acknowledge the General
Partner’s current status as a REIT inures to the benefit of all of the Partners
and not solely to the benefit of the General Partner.

Section 3.2 Powers. The Partnership is empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Partnership, provided that the
Partnership shall not take any action which, in the judgment of the General
Partner, in its sole and absolute discretion, (i) could adversely affect the
ability of the General Partner to continue to qualify as a REIT, (ii) could
subject the General Partner to any additional taxes under Section 857 or
Section 4981 of the Code, or (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction over the General Partner or its
securities, unless such action shall have been specifically consented to by the
General Partner in writing.

ARTICLE 4

CAPITAL CONTRIBUTIONS

Section 4.1 Capital Contributions.

A. As of the date of this Agreement, but in any event prior to the Partnership
Merger Effective Time, each Partner owns that number of Class A Common Units
and/or Class B Common Units as is set forth opposite such Partner’s name on
Exhibit A-1 hereto and has Percentage Interests as set forth on the Partner
Registry. At the Partnership Merger Effective Time (as defined below), the
Partner Registry shall be read as set forth on Exhibit A-2 hereto. To the extent
the Partnership acquires any property by the merger of any other Person into the
Partnership, Persons who receive Partnership Interests in exchange for their
interests in the Person merging into the Partnership shall become Partners and
shall be deemed to have made Capital Contributions as provided in the applicable
merger agreement (or, if the merger agreement does not so provided, as
determined by the General Partner). The Partners shall own Partnership Units in
the amounts set forth for such Partner in the Partner Registry, as may be
updated from time to time, and shall have a Percentage Interest in the
Partnership as set forth in the Partner Registry, which Percentage Interest
shall be adjusted in the Partner Registry from time to time by the General
Partner to the extent necessary to reflect accurately redemptions, Capital
Contributions, the issuance of additional Partnership Units (pursuant to any
merger or otherwise), or similar events having an effect on a Partner’s
Percentage Interest. The Capital Contributions of the Partners shall be at all
times as shown on the books and records of the General Partner. The number of
Partnership Units held by the General Partner equal to one percent (1%) of all
outstanding Partnership Units from time to time shall be deemed to be the
general partner Common Units and shall be the General Partnership Interest.
Except as provided in Section 4.2, 10.5 and 13.10, the Partners shall have no
obligation to make any additional Capital Contributions or loans to the
Partnership. Notwithstanding any other provision contained in this Agreement,
the Partnership is authorized to take the actions and give effect to the
transactions contemplated by that certain Agreement and Plan of Merger by and
among Mid-America Apartment Communities, Inc., the Partnership, Martha Merger
Sub, L.P., Colonial Properties Trust and Colonial Realty Limited Partnership
dated on or about June 2, 2013 (the “Merger Agreement”). Without limiting the
generality of the immediately preceding sentence, at the Partnership Merger
Effective Time (as defined in the Merger Agreement), the Partnership shall issue
Common Units in accordance

 

B-11



--------------------------------------------------------------------------------

with the Merger Agreement and the recipients thereof shall be admitted as
Limited Partners of the Partnership with respect to such Common Units.

Section 4.2 Issuances of Additional Partnership Interests.

A. The General Partner is hereby authorized to cause the Partnership from time
to time to issue to the Partners (including the General Partner) or other
Persons additional Partnership Units or other Partnership Interests in one or
more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partner Interests, all as shall be determined by the General Partner in its sole
and absolute discretion subject to Tennessee law, including, without limitation,
(i) the allocations of items of Partnership income, gain, loss, deduction and
credit to each such class or series of Partnership Interests; (ii) the right of
each such class or series of Partnership Interests to share in Partnership
distributions; and (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; provided that no
such additional Partnership Units or other Partnership Interests shall be issued
to the General Partner unless either (a)(1) the additional Partnership Interests
are issued in connection with an issuance of additional REIT Shares or Preferred
REIT Shares of the General Partner, which shares have designations, preferences
and other rights such that the economic interests attributable to such shares
are substantially similar to the designations, preferences and other rights of
the additional Partnership Interests issued to the General Partner in accordance
with this Section 4.2A, and (2) the General Partner shall make a Capital
Contribution to the Partnership in an amount equal to the net proceeds raised in
connection with the issuance of such additional REIT Shares or Preferred REIT
Shares of the General Partner, or (b) the additional Partnership Interests in
the applicable class or series are issued to all Partners in proportion to their
respective Percentage Interests in such class or series.

B. The General Partner shall not issue any additional REIT Shares or Preferred
REIT Shares (other than REIT Shares issued pursuant to Section 8.6), or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares or Preferred REIT Shares (collectively
“New Securities”) other than to all holders of REIT Shares unless (i) the
General Partner shall cause the Partnership to issue to the General Partner
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially similar to
those of the New Securities, and (ii) the General Partner contributes the net
proceeds from the issuance of such New Securities and from the exercise of
rights contained in such New Securities to the Partnership. Without limiting the
foregoing, the General Partner is expressly authorized to issue New Securities
for less than fair market value, and the General Partner is expressly authorized
to cause the Partnership to issue to the General Partner corresponding
Partnership Interests, so long as (x) the General Partner concludes in good
faith that such issuance is in the interests of the General Partner and the
Partnership (for example, and not by way of limitation, the issuance of REIT
Shares and corresponding Partnership Units pursuant to an employee stock
purchase plan providing for employee purchases of REIT Shares at a discount from
fair market value or employee stock options that have an exercise price that is
less than the fair market value of the REIT Shares, either at the time of
issuance or at the time of exercise), and (y) the General Partner contributes
all proceeds from such issuance and exercise to the Partnership.

Section 4.3 Contribution of Proceeds of Issuance of REIT Shares. In connection
with the issuance of REIT Shares or Preferred REIT Shares pursuant to
Section 4.2, the General Partner shall contribute any net proceeds raised in
connection with such issuance to the Partnership; provided that if the net
proceeds actually received by the General Partner are less than the gross
proceeds of such issuance as a result of any underwriter’s discount or other
expenses paid or incurred in connection with such issuance, then the General
Partner shall be deemed to have made a Capital Contribution to the Partnership
in the amount equal to the sum of the net proceeds of such issuance plus the
amount of such underwriter’s discount and other expenses paid by the General
Partner.

Section 4.4 No Preemptive Rights. Except to the extent expressly granted by the
Partnership pursuant to another agreement, no Person shall have any preemptive,
preferential or other similar right with respect to

 

B-12



--------------------------------------------------------------------------------

(i) Capital Contributions or loans to the Partnership or (ii) the issuance or
sale of any Partnership Units or other Partnership Interests.

ARTICLE 5

DISTRIBUTIONS

Section 5.1 Requirement and Characterization of Distributions.

A. The General Partner shall distribute at least quarterly an amount equal to
100% of Available Cash generated by the Partnership during such quarter or
shorter period to the Partners who are Partners on the Partnership Record Date
with respect to such quarter or shorter period in the following order of
priority:

(i) First, to the holders of Preferred Units in such amount as is required for
the Partnership to pay all distributions with respect to such Preferred Units
due or payable in accordance with the instruments designating such Preferred
Units through the last day of such quarter or shorter period; such distributions
shall be made to such Partners in such order of priority and with such
preferences as have been established with respect to such Preferred Units as of
the last day of such calendar quarter or shorter period; and then

(ii) To the holders of Common Units in proportion to their respective Percentage
Interests in the Common Units on such Partnership Record Date;

provided that in no event may a Partner receive a distribution of Available Cash
with respect to a Partnership Unit if such Partner is entitled to receive a
distribution out of such Available Cash with respect to a REIT Share for which
such Partnership Unit has been redeemed or exchanged. The General Partner shall
take such reasonable efforts, as determined by it in its sole and absolute
discretion and consistent with its qualification as a REIT, to distribute
Available Cash to the Limited Partners so as to preclude any such distribution
or portion thereof from being treated as part of a sale of property to the
Partnership by a Limited Partner under Section 707 of the Code or the
Regulations thereunder; provided that the General Partner and the Partnership
shall not have liability to a Limited Partner under any circumstances as a
result of any distribution to a Limited Partner being so treated.

B. Notwithstanding anything to the contrary contained herein, in no event shall
a Partner receive a distribution of Available Cash with respect to any Common
Unit with respect to any quarter or shorter period until such time as the
Partnership has distributed to the holders of Preferred Units an amount
sufficient to pay all distributions payable with respect to such Preferred Units
through the last day of such quarter or shorter period, in accordance with the
instruments designating such Preferred Units.

Section 5.2 Amounts Withheld. All amounts withheld pursuant to the Code or any
provisions of any state or local tax law and Section 10.5 hereof with respect to
any allocation, payment or distribution to the General Partner, the Limited
Partners or Assignees shall be treated as amounts distributed to the General
Partner, Limited Partners, or Assignees pursuant to Section 5.1 for all purposes
under this Agreement.

Section 5.3 Distributions Upon Liquidation. Proceeds from a Terminating Capital
Transaction and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership shall be distributed to the
Partners in accordance with Section 13.2.

ARTICLE 6

ALLOCATIONS

Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Exhibit C hereof); shall be allocated among the
Partners in each taxable year (or portion thereof) as provided herein below.

 

B-13



--------------------------------------------------------------------------------

A. Net Income. After giving effect to the special allocations set forth in
Section 1 of Exhibit D (including Section 1.F thereof), Net Income shall be
allocated:

(i) first, to the General Partner to the extent that Net Losses previously
allocated to the General Partner pursuant to Section 6.1B(iv) below exceed Net
Income previously allocated to the General Partner pursuant to this
Section 6.1A(i);

(ii) second, to those Class A Limited Partners who have been allocated Net
Losses pursuant to Section 6.1B(iii) below in excess of Net Income previously
allocated to such Class A Limited Partner pursuant to this Section 6.1A(i) (and
as among such Class A Limited Partners, in proportion to their respective excess
amounts);

(iii) third, to Partners holding Preferred Units (and if there are Preferred
Units with different priorities in preference in distribution, then in the order
of their preference in distribution) to the extent that Net Losses previously
allocated to such Partners pursuant to Section 6.1B(ii) below exceed Net Income
previously allocated to such Partners pursuant to this Section 6.1A(ii);

(iv) fourth, to Partners holding Common Units to the extent that Net Losses
previously allocated to such Partners pursuant to Section 6.1B(i) below exceed
Net Income previously allocated to such Partners pursuant to this
Section 6.1A(iv); and

(v) fifth, to the Partners in accordance with their respective Percentage
Interests in Common Units.

B. Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit D (including Section 1.F thereof), Net Losses shall be
allocated:

(i) first, to the Partners holding Common Units in accordance with their
respective Percentage Interests in Common Units, until the Adjusted Capital
Account (ignoring for this purpose any amounts a Partner is obligated to
contribute to the capital of the Partnership or is deemed obligated to
contribute pursuant to Regulations Section 1.704-1(b)(2)(ii)(c)(2)) of each
Partner is reduced to zero;

(ii) second, to Partners holding Preferred Units in accordance with each such
Partner’s respective percentage interests in the Preferred Units determined
under the respective terms of the Preferred Units (and if there are Preferred
Units with different priorities in preference in distribution, then in the
reverse order of their preference in distribution), until the Adjusted Capital
Account (modified in the same manner as in clause (i)) of each such holder is
reduced to zero;

(iii) third, to those Class A Limited Partners who are Electing Partners, in
proportion to their respective Percentage Interests in Class A Common Units
(provided that Net Losses shall not be allocated to a Class A Limited Partner
under this Section 6.1B(iii) to the extent that such allocation would cause or
increase a deficit balance in such Partner’s Adjusted Capital Account as of the
end of the applicable Partnership Year and any Net Losses that cannot be
allocated to a Class A Limited Partner as a result shall be allocated to those
Class A Limited Partners to whom such allocation can be made without violating
the limitations in this parenthetical in proportion to their Percentage
Interests in Class A Common Units and thereafter in accordance with
Section 6.1B(iv)); and

(iv) fourth, to the General Partner.

 

B-14



--------------------------------------------------------------------------------

ARTICLE 7

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management.

A. Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or which are granted to the General Partner under any other provision of
this Agreement, the General Partner, subject to Section 7.3 hereof, shall have
full power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:

(1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the General Partner (so long as the General Partner qualifies as
a REIT) to avoid the payment of any federal income tax (including, for this
purpose, any excise tax pursuant to Section 4981 of the Code) and to make
distributions to the General Partner such that the General Partner can
distribute to its shareholders amounts sufficient to permit the General Partner
to maintain REIT status), the assumption or guarantee of, or other contracting
for, indebtedness and other liabilities, the issuance of evidences of
indebtedness (including the securing of same by deed to secure debt, mortgage,
deed of trust or other lien or encumbrance on the Partnership’s assets) and the
incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership;

(2) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(3) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any assets of the Partnership (including the exercise or grant of
any conversion, option, privilege, or subscription right or other right
available in connection with any assets at any time held by the Partnership) or
the merger or other combination of the Partnership with or into another entity
(all of the foregoing subject to any prior approval only to the extent required
by Section 7.3 hereof);

(4) the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the Subsidiaries of the Partnership and/or the General
Partner) and the repayment of obligations of the Partnership and its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;

(5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership;

(6) the negotiation, execution, and performance of any contracts, conveyances or
other instruments that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;

 

B-15



--------------------------------------------------------------------------------

(7) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, including distributions of equity interests in
Subsidiaries of the Partnership made on a pro rata basis to holders of Common
Units;

(8) holding, managing, investing and reinvesting cash and other assets of the
Partnership;

(9) the collection and receipt of revenues and income of the Partnership;

(10) the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership, any division of the
Partnership, or the General Partner (including, without limitation, employees
having titles such as “president,” “vice president,” “secretary” and “treasurer”
of the Partnership, any division of the Partnership, or the General Partner),
and agents, outside attorneys, accountants, consultants and contractors of the
General Partner or the Partnership or any division of the Partnership, and the
determination of their compensation and other terms of employment or hiring;

(11) the maintenance of such insurance for the benefit of the Partnership and
the Partners as it deems necessary or appropriate;

(12) the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, joint ventures or
other relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to, its
Subsidiaries and any other Person in which it has an equity investment from time
to time);

(13) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute, resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(14) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in its Subsidiaries or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);

(15) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as it may adopt;

(16) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, any right, including the right to
vote, appurtenant to any asset or investment held by the Partnership;

(17) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

(18) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person; and

(19) the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities,

 

B-16



--------------------------------------------------------------------------------

waivers, releases or legal instruments or agreements in writing necessary or
appropriate in the judgment of the General Partner for the accomplishment of any
of the powers of the General Partner enumerated in this Agreement.

B. Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement (except as
provided in Section 7.3), the Act or any applicable law, rule or regulation, to
the fullest extent permitted under the Act or other applicable law. The
execution, delivery or performance by the General Partner or the Partnership of
any agreement authorized or permitted under this Agreement shall not constitute
a breach by the General Partner of any duty that the General Partner may owe the
Partnership or the Limited Partners or any other Persons under this Agreement or
of any duty stated or implied by law or equity.

C. At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the properties of the Partnership and (ii) liability insurance for
the Indemnitees hereunder.

D. At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain at any and all times working capital
accounts and other cash or similar balances in such amounts as the General
Partner, in its sole and absolute discretion, deems appropriate and reasonable
from time to time.

E. In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to, take into account the tax consequences to
any Partner of any action taken by it; provided that, if the General Partner
decides to refinance (directly or indirectly) any outstanding indebtedness of
the Partnership, the General Partner shall use reasonable efforts to structure
such refinancing in a manner that minimizes any adverse tax consequences
therefrom to the Limited Partners, and provided further that, in deciding
whether or not to dispose of any property that represents more than one percent
of the Partnership’s total assets, the General Partner shall consider in good
faith the income tax consequences of such disposition for both the General
Partners and the Limited Partners. Except as may be set forth in a separate
written agreement between a Limited Partner and the General Partner and/or the
Partnership (or a subsidiary thereof), as applicable, the General Partner and
the Partnership shall not have liability to a Limited Partner under any
circumstances as a result of an income tax liability incurred by such Limited
Partner as a result of an action (or inaction) by the General Partner pursuant
to its authority under this Agreement.

Section 7.2 Certificate of Limited Partnership. The General Partner has
previously filed the Certificate with the Secretary of State of the State of
Tennessee as required by the Act. The General Partner shall use all reasonable
efforts to cause to be filed such other certificates or documents as may be
reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Tennessee and any
other state, or the District of Columbia, in which the Partnership may elect to
do business or own property. To the extent that such action is determined by the
General Partner to be reasonable and necessary or appropriate, the General
Partner shall file amendments to and restatements of the Certificate and do all
the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Tennessee and each other state or the District of Columbia in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 8.5A(4) hereof, the General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate or any
amendment thereto to any Limited Partner.

 

B-17



--------------------------------------------------------------------------------

Section 7.3 Restrictions on General Partner’s Authority.

A. The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of all
of the Limited Partners (including Limited Partner Interests held by the General
Partner) (or such lower percentage of the Limited Partners as may be
specifically provided for under a provision of this Agreement or the Act).

B. Except as provided in Article 13 hereof, the General Partner may not sell,
exchange, transfer or otherwise dispose of all or substantially all of the
Partnership’s assets in a single transaction or a series of related transactions
(including by way of merger, consolidation or other combination with any other
Person) without the Consent of holders of three-fourths (3/4) of the outstanding
Common Units held by Limited Partners (including, for the avoidance of doubt,
the Class B Common Units held by the Class B Limited Partner).

C. The Partnership shall not sell, exchange, mortgage, hypothecate or otherwise
convey or transfer the apartment community known as the Reserve at Dexter Lake
(which is a replacement property for Cedar Mill Apartments) without the advance
written consent of each Person who was a partner in Cedar Mill Apartments, L.P.
at the time of its merger with and into the Partnership, which consent may be
withheld for any reason whatsoever, so long as such Persons continue to hold, in
the aggregate, at least 44,282.5 Class A Common Units.

D. The Partnership shall not sell, exchange, mortgage, hypothecate or otherwise
convey or transfer the apartment community known as Greenbrook Apartments
without the advance written consent of Robert F. Fogelman, which consent may be
withheld for any reason whatsoever, so long as Mr. Fogelman continues to hold,
in the aggregate, at least 217,500 Class A Common Units. Notwithstanding any
other provision in this Agreement to the contrary, no provision of this
Agreement shall supersede, modify, terminate or replace (1) any provision of
that certain Supplemental Agreement with respect to Transfer of Property and
Delivery of Guaranty dated as of November 10, 1993 by and among Robert F.
Fogelman, the Partnership and the General Partner, (2) any provision of that
certain Indemnity Agreement dated as of October 13, 1999 by and among Robert F.
Fogelman, the Partnership and the General Partner, or (3) any provision of that
certain Agreement Regarding (i) Removal of Certain Deed Restrictions,
(ii) continuation of Partnership Agreement Restrictions and Covenants,
(iii) Continuation of Tax Indemnification and (iv) Amendment and Restatement of
Tax Indemnification Provisions, which shall each remain in full force and effect
from and after the execution, delivery and effectiveness of this Agreement.

E. The Partnership shall not sell, exchange, mortgage, hypothecate or otherwise
convey or transfer the apartment communities known as Huntington Chase or Indigo
Pointe (which are replacement properties for McKeller Woods Apartments and
Winchester Square Apartments) without the advance written consent of (i) each
Person who was a partner in McKeller Woods Village Partnership, L.P. at the time
of its merger with and into the Partnership, which consent may be withheld for
any reason whatsoever, so long as such Persons continue to hold, in the
aggregate, at least 162,600 Class A Common Units and (ii) each Person who was a
partner in Winchester Square Partnership, L.P. at the time of its merger with
and into the Partnership which consent may be withheld for any reason
whatsoever, so long as such Persons continue to hold, in the aggregate, at least
89,159 Class A Common Units.

F. The Partnership shall not sell, exchange, mortgage, hypothecate or otherwise
convey or transfer the apartment community known as Park Estate Apartments
without the advance written consent of each Person who was a partner in Park
Estate Partnership, L.P. at the time of its merger with and into the
Partnership, which consent may be withheld for any reason whatsoever, so long as
such Persons continue to hold, in the aggregate, at least 19,238 Class A Common
Units.

G. The Partnership shall use its reasonable best efforts to effect any sale,
exchange, conveyance or transfer of the Flournoy Communities in a manner that
qualifies for tax deferral pursuant to Section 1031 of the Code (or any
successor provision thereto). In the event that the Partnership conveys any
Flournoy Community in such a tax-deferred exchange, the property acquired by the
Partnership in such exchange shall be subject to the same limitation.

 

B-18



--------------------------------------------------------------------------------

H. Nothing contained in this Section 7.3 shall prevent any property described in
paragraphs C through G of this Section 7.3 from being taken by condemnation or
other involuntary conversion; provided, however, that in such event, the General
Partner shall use every reasonable effort to reinvest the proceeds from any such
condemnation or involuntary conversion in a manner that results in deferral of
taxable income from such event pursuant to Section 1033 of the Code.

Section 7.4 Reimbursement of the General Partner.

A. Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Article 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

B. The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all expenses that it incurs relating to the ownership and operation of, or
for the benefit of, the Partnership; provided that the amount of any such
reimbursement shall be reduced by any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership as permitted in Section 7.5A. The Limited Partners
acknowledge that, for purposes of this Section 7.4B, all expenses of the General
Partner are deemed incurred for the benefit of the Partnership. Such
reimbursements shall be in addition to any reimbursement to the General Partner
as a result of indemnification pursuant to Section 7.7 hereof.

C. As set forth in Section 4.3, the General Partner shall be treated as having
made a Capital Contribution in the amount of all expenses that it incurs
relating to any issuance of additional Partnership Interests or REIT Shares
pursuant to Section 4.2 hereof.

D. In the event that the General Partner shall elect to purchase REIT Shares
from its shareholders for the purpose of delivering such REIT Shares to satisfy
an obligation under any dividend reinvestment program adopted by the General
Partner, any employee stock purchase plan adopted by the General Partner, or any
similar obligation or arrangement undertaken by the General Partner in the
future, the purchase price paid by the General Partner for such REIT Shares and
any other expenses incurred by the General Partner in connection with such
purchase shall be considered expenses of the Partnership and shall be reimbursed
to the General Partner, as the case may be, subject to the condition that:
(i) if such REIT Shares subsequently are to be sold by the General Partner, the
General Partner shall pay to the Partnership any proceeds received by the
General Partner for such REIT Shares (provided that a transfer of REIT Shares
for Units pursuant to Section 8.6 would not be considered a sale for such
purposes); and (ii) if such REIT Shares are not retransferred by the General
Partner within 30 days after the purchase thereof, the General Partner shall
cause the Partnership to cancel a number of Class B Common Units held by the
General Partner equal to the product obtained by multiplying the Conversion
Factor by the number of such REIT Shares.

Section 7.5 Outside Activities of the General Partner.

A. The General Partner shall not directly or indirectly enter into or conduct
any business other than in connection with the ownership, acquisition and
disposition of Partnership Interests as a General Partner or Limited Partner and
the management of the business of the Partnership and such activities as are
incidental thereto. The General Partner shall not hold any assets other than
(i) Partnership Interests as a General Partner or Limited Partner, and (ii) such
bank accounts or similar instruments or accounts as it deems necessary to carry
out its responsibilities contemplated under this Agreement and its
organizational documents. The General Partner and any Affiliates of the General
Partner may acquire Limited Partner Interests, which shall upon acquisition
become Class B Common Units, and shall be entitled to exercise all rights of a
Class B Limited Partner available hereunder relating to such Limited Partner
Interests.

B. Except as provided in Section 7.4D, in the event the General Partner
exercises its rights under Section 14 of Charter to redeem REIT Shares, then the
General Partner shall cause the Partnership to purchase

 

B-19



--------------------------------------------------------------------------------

from it a number of Class B Common Units equal to the number of REIT Shares
redeemed by the General Partner times the Conversion Factor on the same terms
and for the same aggregate price that the General Partner redeemed such REIT
Shares.

Section 7.6 Contracts with Affiliates.

A. The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.

B. Except as provided in Section 7.5A, the Partnership may transfer assets to
joint ventures, other partnerships, corporations or other business entities in
which it is or thereby becomes a participant upon such terms and subject to such
conditions consistent with this Agreement and applicable law as the General
Partner, in its sole and absolute discretion, believes are advisable.

C. Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable and no less favorable to the Partnership than
would be obtained from an unaffiliated third party.

D. The General Partner, in its sole and absolute discretion on behalf of the
Partnership and without the approval of the Limited Partners, may propose and
adopt employee benefit plans, stock option plans, long term incentive plans and
similar plans funded by the Partnership including, without limitation, through
the issuance of one or more classes, or one or more series of any of such
classes, of Partnership Interests, for the benefit of employees of the General
Partner, the Partnership, Subsidiaries of the Partnership or any Affiliate of
any of them in respect of services performed, directly or indirectly, for the
benefit of the Partnership, the General Partner, or any of the Partnership’s
Subsidiaries.

E. The General Partner is expressly authorized to enter into, in the name and on
behalf of the Partnership, a right of first opportunity arrangement and other
conflict avoidance agreements with various Affiliates of the Partnership and the
General Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.

Section 7.7 Indemnification.

A. To the maximum extent permitted by 61-2-109 of the Act, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys fees and other legal fees and expenses), judgments, fines,
settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership as set forth in this Agreement
in which such Indemnitee may be involved, or is threatened to be involved, as a
party or otherwise. Without limitation, the foregoing indemnity shall extend to
any liability of any Indemnitee, pursuant to a loan guaranty or otherwise, for
any indebtedness of the Partnership or any Subsidiary of the Partnership
(including without limitation, any indebtedness which the Partnership or any
Subsidiary of the Partnership has assumed or taken subject to) except as set
forth pursuant to Exhibit E hereto in the Schedule of Guaranteed Debt Not
Subject to Indemnity, and the General Partner is hereby authorized and
empowered, on behalf of the Partnership, to enter into one or more indemnity
agreements consistent with the provisions of this Section 7.7 in favor of any
Indemnitee having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7A with respect to the subject matter of such
proceeding. The termination of any proceeding by conviction of an Indemnitee or
upon a plea of nolo contendere or its equivalent by an Indemnitee,

 

B-20



--------------------------------------------------------------------------------

or an entry of an order of probation against an Indemnitee prior to judgment,
creates a rebuttable presumption that such Indemnitee acted in a manner contrary
to that specified in this Section 7.7A. Any indemnification pursuant to this
Section 7.7 shall be made only out of the assets of the Partnership, and neither
the General Partner nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership or otherwise provide funds, to
enable the Partnership to fund its obligations under this Section 7.7.

B. Following a determination as provided in the Act that the facts then known
would not preclude indemnification under Section 7.7A, reasonable expenses
incurred by an Indemnitee who is a party to a proceeding may be paid or
reimbursed by the Partnership in advance of the final disposition of the
proceeding upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in this
Section 7.7A has been met, and (ii) a written undertaking by or on behalf of the
Indemnitee to repay the amount if it shall ultimately be determined that the
standard of conduct has not been met.

C. The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.

D. The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

E. For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of Section 7.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

F. In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

G. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

H. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification, or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

Section 7.8 Liability of the General Partner.

A. Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership, any
Partners or any Assignees for losses sustained or

 

B-21



--------------------------------------------------------------------------------

liabilities incurred as a result of errors in judgment or of any act or omission
if the General Partner acted in good faith, with the care an ordinarily prudent
person in a like position would exercise under similar circumstances and in a
manner the General Partner reasonably believes to be in the best interest of the
Partnership.

B. The Limited Partners expressly acknowledge that the General Partner is acting
on behalf of the Partnership, and its shareholders collectively, that the
General Partner is under no obligation to consider the separate interests of the
Limited Partners (including, without limitation, the tax consequences to Limited
Partners or Assignees) in deciding whether to cause the Partnership to take (or
decline to take) any actions, and that the General Partner shall not be liable
for monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions, provided that the
General Partner has acted in good faith, with the care an ordinarily prudent
person in a like position would exercise under similar circumstances and in a
manner the General Partner reasonably believes to be in the best interest of the
Partnership.

C. Subject to its obligations and duties as General Partner set forth in
Section 7.1A hereof, the General Partner may exercise any of the powers granted
to it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

D. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

Section 7.9 Other Matters Concerning the General Partner.

A. The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document believed by it in good faith to be genuine and to have been signed or
presented by the proper party or parties.

B. The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, architects, engineers, environmental
consultants and other consultants and advisers selected by it, and any act taken
or omitted to be taken in reliance upon the opinion of such Persons as to
matters which such General Partner reasonably believes to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such opinion,
unless the General Partner has knowledge regarding such matter that makes
reliance unwarranted.

C. The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and a
duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty which is permitted or
required to be done by the General Partner hereunder.

D. Notwithstanding any other provisions of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order to (i) protect the ability of the General Partner to continue to
qualify as a REIT or (ii) avoid the General Partner’s incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.

 

B-22



--------------------------------------------------------------------------------

Section 7.10 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

Section 7.11 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner has full power and authority, without consent or
approval of any other Partner or Person to encumber, sell or otherwise use in
any manner any and all assets of the Partnership and to enter into any contracts
on behalf of the Partnership, and take any and all actions on behalf of the
Partnership and such Person shall be entitled to deal with the General Partner
as if the General Partner were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing. In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or its representatives. Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement,
including Section 10.5 hereof, or under the Act.

Section 8.2 Management of Business. No Limited Partner or Assignee (other than
the General Partner, any of its Affiliates or any officer, director, employee,
partner, agent or trustee of the General Partner, the Partnership or any of
their Affiliates, in their capacity as such) shall take part in the operation,
management or control (within the meaning of the Act) of the Partnership’s
business, transact any business in the Partnership’s name or have the power to
sign documents for or otherwise bind the Partnership. The transaction of any
such business by the General Partner, any of its Affiliates or any officer,
director, employee, partner, agent or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such, shall not
affect, impair or eliminate the limitations on the liability of the Limited
Partners or Assignees under this Agreement.

Section 8.3 Outside Activities of Limited Partners. Subject to any agreements
entered into pursuant to Section 7.6E hereof and any other agreements entered
into by a Limited Partner or its Affiliates with the Partnership or a
Subsidiary, any Limited Partner (other than the General Partner) and any
officer, director, employee, agent, trustee, Affiliate or shareholder of any
Limited Partner (other than the General Partner) shall be entitled to and may
have business interests and engage in business activities in addition to those
relating to the

 

B-23



--------------------------------------------------------------------------------

Partnership, including business interests and activities that are in direct
competition with the Partnership or that are enhanced by the activities of the
Partnership. Neither the Partnership nor any Partners shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee. None of the Limited Partners (other than the General Partner) nor any
other Person shall have any rights by virtue of this Agreement or the
Partnership relationship established hereby in any business ventures of any
other Person (other than the General Partner to the extent expressly provided
herein) and such Person shall have no obligation pursuant to this Agreement to
offer any interest in any such business ventures to the Partnership, any Limited
Partner or any such other Person, even if such opportunity is of a character
which, if presented to the Partnership, any Limited Partner or such other
Person, could be taken by such Person.

Section 8.4 Return of Capital. Except pursuant to the right of redemption set
forth in Section 8.6, no Limited Partner shall be entitled to the withdrawal or
return of its Capital Contribution, except to the extent of distributions made
pursuant to this Agreement or upon termination of the Partnership as provided
herein. Except to the extent provided by Exhibit D hereof or as permitted by
Section 4.2B, or otherwise expressly provided in this Agreement, no Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions or as to profits,
losses or distributions.

Section 8.5 Rights of Limited Partners Relating to the Partnership.

A. In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5C hereof, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s own expense (including such
copying and administrative charges as the General Partner may establish from
time to time):

(1) to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by the General Partner pursuant to the
Securities Exchange Act of 1934;

(2) to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;

(3) to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

(4) to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and

(5) to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.

B. The Partnership shall notify each Limited Partner upon request of the then
current Conversion Factor.

C. Notwithstanding any other provision of this Section 8.5, the General Partner
may keep confidential from the Limited Partners, for such period of time as the
General Partner determines in its sole and absolute discretion to be reasonable,
any information that (i) the General Partner reasonably believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or could damage the Partnership or its business or (ii) the Partnership is
required by law or by agreements with an unaffiliated third party to keep
confidential.

 

B-24



--------------------------------------------------------------------------------

Section 8.6 Redemption Right.

A. Subject to Section 8.6C, each Limited Partner, other than the General
Partner, shall have the right (the “Redemption Right”) to require the
Partnership to redeem on a Specified Redemption Date all or a portion of the
Common Units held by such Limited Partner at a redemption price equal to and in
the form of the Cash Amount to be paid by the Partnership. The Redemption Right
shall be exercised pursuant to a Notice of Redemption delivered to the
Partnership (with a copy to the General Partner) by the Limited Partner who is
exercising the redemption right (the “Redeeming Partner”). A Limited Partner may
not exercise the Redemption Right for less than one thousand (1,000) Common
Units or, if such Limited Partner holds less than one thousand (1,000) Common
Units, all of the Common Units held by such Limited Partner. The Redeeming
Partner shall have no right, with respect to any Partnership Units so redeemed,
to receive any distributions paid after the Specified Redemption Date. The
Assignee of any Limited Partner may exercise the rights of such Limited Partner
pursuant to this Section 8.6, and such Limited Partner shall be deemed to have
assigned such rights to such Assignee and shall be bound by the exercise of such
rights by such Limited Partner’s Assignee. In connection with any exercise of
such rights by such Assignee on behalf of such Limited Partner, the Cash Amount
shall be paid by the Partnership directly to such Assignee and not to such
Limited Partner.

B. Notwithstanding the provisions of Section 8.6A, the General Partner may, in
its sole and absolute discretion, elect to assume directly and satisfy a
Redemption Right by either paying to the Redeeming Partner the Cash Amount or
issuing to the Redeeming Partner the REIT Shares Amount, as elected by the
General Partner (in its sole and absolute discretion) on the Specified
Redemption Date, whereupon the General Partner shall acquire the Partnership
Units offered for redemption by the Redeeming Partner and shall be treated for
all purposes of this Agreement as the owner of such Common Units, which upon
such acquisition shall become Class B Common Units. Unless the General Partner
(in its sole and absolute discretion) shall exercise its right to assume
directly and satisfy the Redemption Right, the General Partner shall not have
any obligation to the Redeeming Partner or the Partnership with respect to the
Redeeming Partner’s exercise of the Redemption Right. In the event the General
Partner shall exercise its right to satisfy the Redemption Right in the manner
described in the first sentence of this Section 8.6B, the Partnership shall have
no obligation to pay any amount to the Redeeming Partner with respect to such
Redeeming Partner’s exercise of the Redemption Right, and each of the Redeeming
Partner, the Partnership, and the General Partner shall treat the transaction
between the General Partner, and the Redeeming Partner for federal income tax
purposes as a sale of the Redeeming Partner’s Common Units to the General
Partner. Each Redeeming Partner agrees to execute such documents as the General
Partner may reasonably require in connection with the issuance of REIT Shares
upon exercise of the Redemption Right.

C. Notwithstanding the provisions of Section 8.6A, Section 8.6B or any other
provision of this Agreement, a Limited Partner (i) shall not be entitled to
effect the Redemption Right for cash or an exchange for REIT Shares to the
extent the ownership or right to acquire REIT Shares pursuant to such exchange
by such Partner on the Specified Redemption Date could cause such Partner or any
other Person to violate any of the restrictions on ownership and transfer of
REIT Shares set forth in the Charter and (ii) shall have no rights under this
Agreement to acquire REIT Shares which would otherwise be prohibited under the
Charter. To the extent any attempted redemption or exchange for REIT Shares
would be in violation of this Section 8.6C, it shall be null and void ab initio
and such Limited Partner shall not acquire any rights or economic interest in
the cash otherwise payable upon such redemption or the REIT Shares otherwise
issuable upon such exchange.

D. Notwithstanding anything contained in Section 8.6A, 8.6B, or 8.6C, no Partner
shall be entitled to exercise the Redemption Right pursuant to Section 8.6A with
respect to any Preferred Unit unless (i) such Preferred Unit has been issued to
and is held by a Partner other than the General Partner, and (ii) the General
Partner has expressly granted to such Partner the right to redeem such Preferred
Units pursuant to Section 8.6A.

E. Preferred Units shall be redeemed, if at all, only in accordance with such
redemption rights or options as are set forth with respect to such Preferred
Units (or class or series thereof) in the instruments designating such Preferred
Units (or class or series thereof).

 

B-25



--------------------------------------------------------------------------------

ARTICLE 9

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting. The General Partner shall keep or cause to
be kept at the principal office of the Partnership those records and documents
required to be maintained by the Act and other books and records deemed by the
General Partner to be appropriate with respect to the Partnership’s business,
including, without limitation, all books and records necessary to provide to the
Limited Partners any information, lists and copies of documents required to be
provided pursuant to Section 9.3 hereof. Any records maintained by or on behalf
of the Partnership in the regular course of its business may be kept on, or be
in the form of, punch cards, magnetic tape, photographs, micrographics or any
other information storage device, provided that the records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or such other basis as the General Partner determines to
be necessary or appropriate.

Section 9.2 Fiscal Year. The fiscal year of the Partnership shall be the
calendar year.

Section 9.3 Reports.

A. As soon as practicable, but in no event later than one hundred five
(105) days after the close of each Partnership Year, the General Partner shall
cause to be mailed to each Limited Partner as of the close of the Partnership
Year, an annual report containing financial statements of the Partnership, or of
the General Partner if such statements are prepared solely on a consolidated
basis with the General Partner, for such Partnership Year, presented in
accordance with generally accepted accounting principles, such statements to be
audited by a nationally recognized firm of independent public accountants
selected by the General Partner.

B. As soon as practicable, but in no event later than one hundred five
(105) days after the close of each calendar quarter (except the last calendar
quarter of each year), the General Partner shall cause to be mailed to each
Limited Partner as of the last day of the calendar quarter, a report containing
unaudited financial statements of the Partnership, or of the General Partner, if
such statements are prepared solely on a consolidated basis with the General
Partner, and such other information as may be required by applicable law or
regulation, or as the General Partner determines to be appropriate.

ARTICLE 10

TAX MATTERS

Section 10.1 Preparation of Tax Returns. The General Partner shall arrange for
the preparation and timely filing of all returns of Partnership income, gains,
deductions, losses and other items required of the Partnership for federal and
state income tax purposes and shall use all reasonable efforts to furnish,
within ninety (90) days of the close of each taxable year, the tax information
reasonably required by Limited Partners for federal and state income tax
reporting purposes.

Section 10.2 Tax Elections. Except as otherwise provided herein, the General
Partner shall, in its sole and absolute discretion, determine whether to make
any available election pursuant to the Code; provided, however, that the General
Partner shall make the election under Section 754 of the Code in accordance with
applicable regulations thereunder. The General Partner shall have the right to
seek to revoke any such election (including, without limitation, the election
under Section 754 of the Code) upon the General Partner’s determination in its
sole and absolute discretion that such revocation is in the best interests of
the Partners.

 

B-26



--------------------------------------------------------------------------------

Section 10.3 Tax Matters Partner.

A. The General Partner shall be the “tax matters partner” of the Partnership for
federal income tax purposes. Pursuant to Section 6230(e) of the Code, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Partnership, the tax matters partner shall furnish the IRS
with the name, address, taxpayer identification number, and profit interest of
each of the Limited Partners and the Assignees; provided, however, that such
information is provided to the Partnership by the Limited Partners and the
Assignees.

B. The tax matters partner is authorized, but not required:

(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Section 6231(a)(8) of the Code) or a member of a
“notice group” (as defined in Section 6223(b)(2) of the Code);

(2) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

(3) to intervene in any action brought by any other Partner for judicial review
of a final adjustment;

(4) to file a request for an administrative adjustment with the IRS and, if any
part of such request is not allowed by the IRS, to file an appropriate pleading
(petition or complaint) for judicial review with respect to such request;

(5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken account by a
Partner for tax purposes, or an item affected by such item; and

(6) to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 of this Agreement shall be fully applicable to the tax matters
partner in its capacity as such.

C. The tax matters partner shall receive no compensation for its services. All
third party costs and expenses incurred by the tax matters partner in performing
its duties as such (including legal and accounting fees and expenses) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.

 

B-27



--------------------------------------------------------------------------------

Section 10.4 Intentionally Deleted.

Section 10.5 Withholding. Each Limited Partner hereby authorizes the Partnership
to withhold from or pay on behalf of or with respect to such Limited Partner any
amount of federal, state, local, or foreign taxes that the General Partner
determines that the Partnership is required to withhold or pay with respect to
any amount distributable or allocable to such Limited Partner pursuant to this
Agreement, including, without limitation, any taxes required to be withheld or
paid by the Partnership pursuant to Sections 1441, 1442, 1445, 1446, or 1471 of
the Code. Any amount paid on behalf of or with respect to a Limited Partner
shall constitute a loan by the Partnership to such Limited Partner, which loan
shall be repaid by such Limited Partner within fifteen (15) days after notice
from the General Partner that such payment must be made unless (i) the
Partnership withholds such payment from a distribution which would otherwise be
made to the Limited Partner or (ii) the General Partner determines, in its sole
and absolute discretion, that such payment may be satisfied out of the available
funds of the Partnership which would, but for such payment, be distributed to
the Limited Partner. Any amounts withheld pursuant to the foregoing clauses
(i) or (ii) shall be treated as having been distributed to such Limited Partner.
Each Limited Partner hereby unconditionally and irrevocably grants to the
Partnership a security interest in such Limited Partner’s Partnership Interest
to secure such Limited Partner’s obligation to pay to the Partnership any
amounts required to be paid pursuant to this Section 10.5. In the event that a
Limited Partner fails to pay any amounts owed to the Partnership pursuant to
this Section 10.5 when due, the General Partner may, in its sole and absolute
discretion, elect to make the payment to the Partnership on behalf of such
defaulting Limited Partner, and in such event shall be deemed to have loaned
such amount to such defaulting Limited Partner and shall succeed to all rights
and remedies of the Partnership as against such defaulting Limited Partner.
Without limitation, in such event the General Partner shall have the right to
receive distributions that would otherwise be distributable to such defaulting
Limited Partner until such time as such loan, together with all interest
thereon, has been paid in full, and any such distributions so received by the
General Partner shall be treated as having been distributed to the defaulting
Limited Partner and immediately paid by the defaulting Limited Partner to the
General Partner in repayment of such loan. Any amounts payable by a Limited
Partner hereunder shall bear interest at the lesser of (A) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in the Wall Street Journal, plus four (4) percentage
points, or (B) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date such amount is due (i.e., fifteen (15) days
after demand) until such amount is paid in full. Each Limited Partner shall take
such actions as the Partnership or the General Partner shall request in order to
perfect or enforce the security interest created hereunder.

ARTICLE 11

TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer.

A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Unit, shall be deemed to refer to a transaction by which the General
Partner purports to assign all or any part of its General Partner Interest to
another Person or by which a Limited Partner purports to assign all or any part
of its Limited Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise. The term “transfer” when used in this
Article 11 does not include any redemption of Partnership Units by a Limited
Partner or acquisition of Partnership Units from a Limited Partner by the
General Partner pursuant to Section 8.6.

B. No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void.

 

B-28



--------------------------------------------------------------------------------

Section 11.2 Transfer of General Partner’s Partnership Interest.

A. The General Partner may not transfer any of its General Partner Interest or
Limited Partnership Interests or withdraw as General Partner except as provided
in Section 11.2B or in connection with a transaction described in Section 11.2C
or Section 11.2D.

B. The General Partner may transfer Limited Partner Interests held by it to the
Partnership in accordance with Section 7.5B hereof.

C. Except as otherwise provided in Section 11.2D, the General Partner shall not
engage in any merger, consolidation or other combination with or into another
Person or sale of all or substantially all of its assets, or any
reclassification, or recapitalization or change of outstanding REIT Shares
(other than a change in par value, or from par value to no par value, or as a
result of a subdivision or combination as described in the definition of
“Conversion Factor”) (“Transaction”), unless (i) the Transaction also includes a
merger of the Partnership or sale of substantially all of the assets of the
Partnership which has been approved by the requisite Consent of the Partners
pursuant to Section 7.3 and as a result of which all Limited Partners will
receive for each Common Unit an amount of cash, securities, or other property
equal to the product of the Conversion Factor and the greatest amount of cash,
securities or other property paid to a holder of one REIT Share in consideration
of one REIT Share at any time during the period from and after the date on which
the Transaction is consummated, provided that if, in connection with the
Transaction, a purchase, tender or exchange offer shall have been made to and
accepted by the holders of more than fifty percent (50%) of the outstanding REIT
Shares, each holder of Common Units shall receive the greatest amount of cash,
securities, or other property which such holder would have received had it
exercised the Redemption Right and received REIT Shares in exchange for its
Common Units immediately prior to the expiration of such purchase, tender or
exchange offer and had thereupon accepted such purchase, tender or exchange
offer; and (ii) no more than forty-nine percent (49%) of the equity securities
of the acquiring Person in such transaction shall be owned, after consummation
of such Transaction, by the General Partner or Persons who are Affiliates of the
Partnership or the General Partner immediately prior to the date on which the
Transaction is consummated.

D. Notwithstanding Section 11.2C, the General Partner may merge with another
entity if immediately after such merger substantially all of the assets of the
surviving entity, other than Partnership Units held by the General Partner
(whether such Partnership Units constitute the General Partner Interest or a
Limited Partner Interest), are contributed to the Partnership as a Capital
Contribution in exchange for Partnership Units with a fair market value, as
reasonably determined by the General Partner, equal to the 704(c) Value of the
assets so contributed.

Section 11.3 Limited Partners’ Rights to Transfer.

A. Subject to the provisions of Section 11.3C, 11.3D, 11.3E, and 11.4, a Limited
Partner may transfer, with or without the consent of the General Partner, all or
any portion of its Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner.

B. If a Limited Partner is subject to Incapacity, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all the rights of a Limited Partner, but not more rights than
those enjoyed by other Limited Partners, for the purpose of settling or managing
the estate and such power as the Incapacitated Limited Partner possessed to
transfer all or any part of his or its interest in the Partnership. The
Incapacity of a Limited Partner, in and of itself, shall not dissolve or
terminate the Partnership.

C. The General Partner may prohibit any transfer by a Limited Partner of its
Partnership Units if, in the opinion of legal counsel to the Partnership, such
transfer would require filing of a registration statement under the Securities
Act of 1933 or would otherwise violate any federal or state securities laws or
regulations applicable to the Partnership or the Partnership Unit.

 

B-29



--------------------------------------------------------------------------------

D. No transfer by a Limited Partner of its Partnership Units may be made to any
Person if (i) in the opinion of legal counsel for the Partnership, it would
result in the Partnership being treated as an association taxable as a
corporation, or (ii) such transfer is effectuated through an “established
securities market” or a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704 of the Code.

E. No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner, in its sole and absolute discretion, provided that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount or
REIT Shares Amount, at the election of the Partnership, any Partnership Units in
which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.

Section 11.4 Substituted Limited Partners.

A. The General Partner’s failure or refusal to permit a transferee of any such
interests to become a Substituted Limited Partner shall not give rise to any
cause of action against the Partnership or any Partner.

B. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

C. Upon the admission of a Substituted Limited Partner, the General Partner
shall update the Partner Registry in the books and records of the Partnership to
reflect the name, address, number of Partnership Units, and Percentage Interest
of such Substituted Limited Partner and to eliminate or adjust, if necessary,
the name, address and interest of the predecessor of such Substituted Limited
Partner.

Section 11.5 Assignees. If the General Partner, in its sole and absolute
discretion, does not consent to the admission of any permitted transferee under
Section 11.3 as a Substituted Limited Partner, as described in Section 11.4,
such transferee shall be considered an Assignee for purposes of this Agreement.
An Assignee shall be deemed to have had assigned to it, and shall be entitled to
receive distributions from the Partnership and the share of Net Income, Net
Losses, Recapture Income, and any other items, gain, loss deduction and credit
of the Partnership attributable to the Partnership Units assigned to such
transferee, but shall not be deemed to be a holder of Partnership Units for any
other purpose under this Agreement, and shall not be entitled to vote such
Partnership Units in any matter presented to the Limited Partners for a vote
(such Partnership Units being deemed to have been voted on such matter in the
same proportion as all other Partnership Units of the same class or series held
by Limited Partners are voted, to the extent such Partnership Units are entitled
to vote on such matter). In the event any such transferee desires to make a
further assignment of any such Partnership Units, such transferee shall be
subject to all the provisions of this Article 11 to the same extent and in the
same manner as any Limited Partner desiring to make an assignment of Partnership
Units.

Section 11.6 General Provisions.

A. No Limited Partner may withdraw from the Partnership other than as a result
of a permitted transfer of all of such Limited Partner’s Partnership Units in
accordance with this Article 11 or pursuant to redemption of all of its
Partnership Units under Section 8.6.

B. Any Limited Partner who shall transfer all of its Partnership Units in a
transfer permitted pursuant to this Article 11 shall cease to be a Limited
Partner upon the admission of all Assignees of such Partnership Units as
Substitute Limited Partners. Similarly, any Limited Partner who shall transfer
all of its Partnership Units pursuant to a redemption of all of its Partnership
Units under Section 8.6 of this Agreement shall cease to be a Limited Partner.

 

B-30



--------------------------------------------------------------------------------

C. Transfers pursuant to this Article 11 may only be made on the first day of a
month, unless the General Partner otherwise agrees; provided, however, that a
transfer of Partnership Units pursuant to exercise of rights by a secured party
in connection with a pledge of such Partnership Units may occur at any time.

D. If any Partnership Interest is transferred or assigned during any quarterly
segment of the Partnership’s fiscal year in compliance with the provisions of
this Article 11, or redeemed or transferred pursuant to Section 8.6 of this
Agreement, or any day other than the first day of a Partnership Year, then Net
Income, Net Losses, each item thereof and all other items attributable to such
interest for such Partnership Year shall be divided and allocated between the
transferor Partner and the transferee Partner by taking into account their
varying interests during the Partnerships year in accordance with Section 706(d)
of the Code, using the interim closing of the books method. Solely for purposes
of making such allocations, each of such items for the calendar month in which
the transfer or assignment occurs shall be allocated to the transferee Partner,
and none of such items for the calendar month in which a redemption occurs shall
be allocated to the Redeeming Partner. All distributions of Available Cash
attributable to such Partnership Unit with respect to which the Partnership
Record Date is before the date of such transfer, assignment, or redemption shall
be made to the transferor Partner or the Redeeming Partner, as the case may be,
and in the case of a transfer or assignment other than a redemption, all
distributions of Available Cash thereafter attributable to such Partnership Unit
shall be made to the transferee Partner.

ARTICLE 12

ADMISSION OF PARTNERS

Section 12.1 Admission of Successor General Partner. A successor to all of the
General Partner Interest pursuant to Section 11.2 hereof who is proposed to be
admitted as a successor General Partner shall be admitted to the Partnership as
the General Partner, effective upon such transfer. Any such transferee shall
carry on the business of the Partnership without dissolution. In each case, the
admission shall be subject to the successor General Partner executing and
delivering to the Partnership an acceptance of all of the terms and conditions
of this Agreement and such other documents or instruments as may be required to
effect the admission. In the case of such admission on any day other than the
first day of a Partnership Year, all items attributable to the General Partner
Interest for such Partnership year shall be allocated between the transferring
General Partner and such successor as provided in Section 11.6D hereof.

Section 12.2 Admission of Additional Limited Partners.

A. A Person who makes a Capital Contribution to the Partnership in accordance
with this Agreement shall be admitted to the Partnership as an Additional
Limited Partner only upon furnishing to the General Partner (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner.

B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded in the Partner Registry on the books and records of the
Partnership, following the consent of the General Partner to such admission.

C. If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items allocable among Partners and Assignees for
such Partnership Year shall be allocated among such Additional Limited Partner
and all other Partners and Assignees by taking into account their varying
interests during the Partnership Year in

 

B-31



--------------------------------------------------------------------------------

accordance with Section 706(d) of the Code, using the interim closing of the
books method. Solely for purposes of making such allocations, each of such item
for the calendar month in which an admission of any Additional Limited Partner
occurs shall be allocated among all the Partners and Assignees including such
Additional Limited Partner. All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees other than the Additional Limited Partner,
and all distributions of Available Cash thereafter shall be made to all of the
Partners and Assignees including such Additional Limited Partner.

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership. For
the admission to the Partnership of any Partner, the General Partner shall take
all steps necessary and appropriate under the Act to amend the records of the
Partnership and, if necessary, to prepare as soon as practical an amendment of
this Agreement (including an amendment to the Partner Registry) and, if required
by law, shall prepare and file an amendment to the Certificate and may for this
purpose exercise the power of attorney granted pursuant to Section 2.4 hereof.

ARTICLE 13

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1 Dissolution. The Partnership shall not be dissolved by the
admission of Substituted Limited Partners or Additional Limited Partners or by
the admission of a successor General Partner in accordance with the terms of
this Agreement. Upon the withdrawal of the General Partner, any successor
General Partner shall continue the business of the Partnership. The Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following (“Liquidating Events”):

A. the expiration of its term as provided in Section 2.5 hereof;

B. an event of withdrawal of the General Partner, as defined in the Act (other
than an event of bankruptcy), unless, within ninety (90) days after such event
of withdrawal Class A Limited Partners holding in the aggregate a majority of
the issued and outstanding Class A Common Units agree in writing to continue the
business of the Partnership and to the appointment, effective as of the date of
withdrawal, of a successor General Partner;

C. entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

D. an election to dissolve the Partnership made by the General Partner and
approved in writing by Class A Limited Partners holding in the aggregate a
majority of the issued and outstanding Class A Common Units;

E. the sale of all or substantially all of the assets and properties of the
Partnership; or

F. a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment Class A Limited Partners holding in the
aggregate a majority of the issued and outstanding Class A Common Units agree in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
substitute General Partner.

Section 13.2 Winding Up.

A. Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and

 

B-32



--------------------------------------------------------------------------------

Partners. No Partner shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Partnership’s business
and affairs. The General Partner, or, in the event there is no remaining General
Partner, any Person elected by a majority in interest of the Limited Partners
(the General Partner or such other Person being referred to herein as the
“Liquidator”), shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

(1) First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;

(2) Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;

(3) Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the other Partners; and

(4) The balance, if any, to the General Partner and Limited Partners in
accordance with their Capital Accounts, after giving effect to all
contributions, distributions, adjustments, and allocations for all periods, and
subject to the rights of the holders of Preferred Units to receive a liquidation
preference, with an appropriate adjustment to the Capital Accounts of such
holders entitled to receive a liquidation preference to reflect the payment of
any such liquidation preference.

Prior to the foregoing distributions, the General Partner shall have made
adjustments to Capital Accounts of the Partners to reflect the fair market value
of the Partnership assets as of the date of the Partnership’s liquidation in a
manner consistent with Regulations Section 1.704-1(b)(2)(iv)(f).

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.

B. Notwithstanding the provisions of Section 13.2A hereof which require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

C. In the discretion of the Liquidator, a pro rata portion of the distributions
that would otherwise be made to the General Partner and Limited Partners
pursuant to this Article 13 may be:

(1) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner

 

B-33



--------------------------------------------------------------------------------

and Limited Partners from time to time, in the reasonable discretion of
Liquidator, in the same proportions as the amount distributed to such trust by
the Partnership would otherwise have been distributed to the General Partner and
Limited Partners Pursuant to this Agreement; or

(2) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner and Limited
Partners in the manner and order of priority set forth in Section 13.2A as soon
as practicable.

Section 13.3 Compliance with Timing Requirements of Regulations. In the event
the Partnership is “liquidated” within the meaning of Regulations
Section 1.704-l(b)(2)(ii)(g), distributions shall be made pursuant to this
Article 13 to the General Partner and Limited Partners who have positive Capital
Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2). If any
Partner has a deficit balance in his Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which such liquidation occurs), except as set forth in
Section 13.10, such Partner shall have no obligation to make any contribution to
the capital of the Partnership with respect to such deficit, and such deficit
shall not be considered a debt owed to the Partnership or to any other Person
for any purpose whatsoever.

Section 13.4 Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Article 13, in the event the Partnership is considered
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but no
Liquidating Event has occurred, the Partnership’s property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged, and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes and for purposes of maintaining Capital Accounts pursuant to Exhibit C
hereto, the Partnership shall be deemed to have distributed the property in kind
to the General Partner and Limited Partners, who shall be deemed to have assumed
and taken such property subject to all Partnership liabilities, all in
accordance with their respective Capital Accounts. Immediately thereafter, the
General Partner and Limited Partners shall be deemed to have recontributed the
Partnership property in kind to the Partnership, which shall be deemed to have
assumed and taken such property subject to all such liabilities.

Section 13.5 Rights of Limited Partners. Except as otherwise provided in this
Agreement, each Limited Partner shall look solely to the assets of the
Partnership for the return of its Capital Contributions and shall have no right
or power to demand or receive property other than cash from the Partnership.
Except as otherwise provided in this Agreement, no Limited Partner shall have
priority over any other Partner as to the return of its Capital Contributions,
distributions, or allocations.

Section 13.6 Notice of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for provisions of an election by one or more
Partners pursuant to Section 13.1, result in a dissolution of the Partnership,
the General Partner shall, within thirty (30) days thereafter, provide written
notice thereof to each of the Partners.

Section 13.7 Termination of Partnership and Cancellation of Certificate of
Limited Partnership. Upon the completion of the liquidation of the Partnership
cash and property as provided in Section 13.2 hereof, the Partnership shall be
terminated, a certificate of cancellation shall be filed, and all qualifications
of the Partnership as a foreign limited partnership in jurisdictions other than
the State of Tennessee shall be canceled and such other actions as may be
necessary to terminate the Partnership shall be taken.

Section 13.8 Reasonable Time for Winding-Up. A reasonable time shall be allowed
for the orderly winding-up of the business and affairs of the Partnership and
the liquidation of its assets pursuant to Section 13.2 hereof, in order to
minimize any losses otherwise attendant upon such winding-up, and the provisions
of this Agreement shall remain in effect between the Partners during the period
of liquidation.

Section 13.9 Waiver of Partition. Each Partner hereby waives any right to
partition of the Partnership property.

 

B-34



--------------------------------------------------------------------------------

Section 13.10 Deficit Capital Account Restoration.

A. Subject to Section 13.10B, if a Class A Limited Partner listed on Schedule
Section 13.10A (an “Electing Partner”) has a negative balance in his Capital
Account on the date of the “liquidation” of his interest in the Partnership
(within the meaning of Regulations Section 1.704-l(b)(2)(ii)(g) but excluding a
constructive liquidation resulting from a tax termination of the Partnership
under Section 708(b)(1)(B) of the Code)), then such Electing Partner shall
contribute in cash to the capital of the Partnership the lesser of (i) the
maximum amount (if any such maximum amount is stated) listed beside such
Electing Partner’s name on Schedule Section 13.10A or (ii) the amount required
to increase his Capital Account as of such date to zero. Any such contribution
required of a Partner hereunder shall be made on or before the later of (i) the
end of the Partnership Year in which the interest of such Partner is liquidated
or (ii) the ninetieth (90th) day following the date of such liquidation.
Notwithstanding any provision hereof to the contrary, all amounts so contributed
by a Partner to the capital of the Partnership shall, upon the liquidation of
the Partnership under this Article 13, be first paid to any then creditors of
the Partnership, including Partners that are Partnership creditors (in the order
provided in Section 13.2A), and any remaining amount shall be distributed to the
other Partners then having positive balances in their respective Capital
Accounts in proportion to such positive balances.

B. After the death of an Electing Partner, the executor of the estate of such an
Electing Partner may elect to reduce (or eliminate) the deficit Capital Account
restoration obligation of such an Electing Partner. Such election may be made by
such executor by delivering to the General Partner within two hundred seventy
(270) days of the death of such an Electing Partner a written notice setting
forth the maximum deficit balance in his Capital Account that such executor
agrees to restore under Section 13.10A, if any. If such executor does not make a
timely election pursuant to this Section 13.10B (whether or not the balance in
his Capital Account is negative at such time), then such Electing Partner’s
estate (and the beneficiaries thereof who receive distributions of Partnership
Units therefrom) shall be deemed to have a deficit Capital Account restoration
obligation as set forth under Section 13.10A.

C. If the General Partner, on the date of the “liquidation” of its interest in
the Partnership, within the meaning of Regulations Section 1.704-1 (b)(2)(ii)(g)
(but excluding a constructive liquidation resulting from a tax termination of
the Partnership under Section 708(b)(1)(B) of the Code), has a negative balance
in its Capital Account, then the General Partner shall contribute in cash to the
capital of the Partnership the amount needed to restore its Capital Account
balance to zero. Any such contribution shall be made by the General Partner on
or before the later of (i) the end of the Partnership Year in which the General
Partner’s interest is liquidated, or (ii) the ninetieth (90th) calendar day
following the date of such liquidation.

ARTICLE 14

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

Section 14.1 Amendments.

A. Amendments to this Agreement may be proposed by the General Partner or by any
Limited Partners holding twenty percent (20%) or more of the outstanding Common
Units. Following such proposal, the General Partner shall submit any proposed
amendment to the Limited Partners. The General Partner shall seek the written
vote of the Partners on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate. For
purposes of obtaining a written vote, the General Partner may require a response
within a reasonable specified time, but not less than fifteen (15) days, and
failure to respond in such time period shall constitute a vote which is
consistent with the General Partner’s recommendation with respect to the
proposal. Except as provided in Section 14.1B, 14.1C or 14.1D, a proposed
amendment shall be adopted and be effective as an amendment hereto if it is
approved by the General Partner and it receives the Consent of Partners holding
a majority of the outstanding Common Units (including, for the avoidance of
doubt, the Class B Common Units held by the Class B Limited Partner).

 

B-35



--------------------------------------------------------------------------------

B. Notwithstanding Section 14.1A, the General Partner shall have the power,
without the consent of the Limited Partners, to amend this Agreement as may be
required to facilitate or implement any of the following purposes:

(1) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

(2) to reflect the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement;

(3) to set forth the designations, rights, powers, duties, and preferences of
the holders of any additional Partnership Interests issued pursuant to
Section 4.2A hereof;

(4) to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement; and

(5) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law.

The General Partner shall provide notice to the Limited Partners when any action
under this Section 14.1B is taken.

C. Notwithstanding Section 14.1A and 14.1B hereof, this Agreement shall not be
amended without the Consent of each Partner adversely affected if such amendment
would (i) convert a Limited Partner’s interest in the Partnership into a general
partner interest, (ii) modify the limited liability of a Limited Partner in a
manner adverse to such Limited Partner, (iii) alter rights of the Partner to
receive distributions pursuant to Article 5, or the allocations specified in
Article 6 (except as permitted pursuant to Section 4.2 and Section 14.1B(3)
hereof), (iv) alter or modify the Redemption Right and REIT Shares Amount as set
forth in Section 8.6 and 11.2B, and the related definitions, in a manner adverse
to such Partner, (v) cause the termination of the Partnership except as set
forth in Section 13.1, or (vi) amend this Section 14.1C. Further, no amendment
may alter the restrictions on the General Partner’s authority set forth in
Section 7.3 without the Consent specified in that section.

D. Notwithstanding Section 14.1A or Section 14.1B hereof, the General Partner
shall not amend Section 4.2A, 7.5, 7.6, 11.2 or 14.2 without the Consent of
Class A Limited Partners holding a majority of the Class A Common Units.

E. Notwithstanding anything in this Section 14.1 or elsewhere in this Agreement
to the contrary, any amendment or restatement of the Partner Registry by the
General Partner to reflect events or changes otherwise authorized or permitted
by this Agreement shall not be deemed an amendment of this Agreement and may be
done at any time and from time to time, as determined by the General Partner
without the Consent of the Limited Partners and without any notice requirement.
A copy of the Partner Registry is available to any Limited Partner upon written
request to the General Partner.

Section 14.2 Meetings of the Partners.

A. Meetings of the Partners may be called by the General Partner and shall be
called upon the receipt by the General Partner of a written request by Limited
Partners holding twenty percent (20%) or more of the outstanding Common Units.
The call shall state the nature of the business to be transacted. Notice of any
such meeting shall be given to all Partners not less than seven (7) days nor
more than thirty (30) days prior to the date of such meeting. Partners may vote
in person or by proxy at such meeting. Whenever the vote or Consent of the

 

B-36



--------------------------------------------------------------------------------

Partners is permitted or required under this Agreement, such vote or Consent may
be given at a meeting of the Partners or may be given in accordance with the
procedure prescribed in Section 14.1A hereof. Except as otherwise expressly
provided in this Agreement, the Consent of holders of a majority of the
Percentage Interests in Common Units held by Limited Partners (including, for
the avoidance of doubt, the Class B Common Units held by the Class B Limited
Partner) shall control.

B. Any action required or permitted to be taken at a meeting of the Partners may
be taken without a meeting if a written consent setting forth the action so
taken is signed by a majority of the Percentage Interests of the Partners (or
such other percentage as is expressly required by this Agreement). Such consent
may be in one instrument or in several instruments, and shall have the same
force and effect as a vote of a majority of the Percentage Interests of the
Partners (or such other percentage as is expressly required by this Agreement).
Such consent shall be filed with the General Partner. An action so taken shall
be deemed to have been taken at a meeting held on the effective date so
certified.

C. Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy. Every
proxy shall be revocable at the pleasure of the Limited Partner executing it,
such revocation to be effective upon the Partnership’s receipt of or written
notice such revocation from the Limited Partner executing such proxy.

D. Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate. Without limitation, meetings of Partners may be conducted in the
same manner as meetings of the shareholders of the General Partner and may be
held at the same time, and as part of, meetings of the shareholders of the
General Partner.

ARTICLE 15

GENERAL PROVISIONS

Section 15.1 Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication to the Partner or Assignee at the address set forth in the
Partner Registry or such other address of which the Partner shall notify the
General Partner in writing.

Section 15.2 Titles and Captions. All article or section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.

Section 15.3 Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

Section 15.4 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

B-37



--------------------------------------------------------------------------------

Section 15.6 Creditors. Other than as expressly set forth herein with respect to
the Indemnitees, none of the provisions of this Agreement shall be for the
benefit of, or shall be enforceable by, any creditor of the Partnership.

Section 15.7 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 15.8 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

Section 15.9 Applicable Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Tennessee, without
regard to the principles of conflicts of law.

Section 15.10 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

Section 15.11 Entire Agreement. This Agreement contains the entire understanding
and agreement among the Partners with respect to the subject matter hereof and
supersedes the Prior Agreement and any other prior written or oral
understandings or agreements among them with respect thereto.

[Remainder of page intentionally left blank]

 

B-38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

GENERAL PARTNER:

 

Mid-America Apartment Communities, Inc., a Tennessee corporation /s/ H. Eric
Bolton, Jr. By:   H. Eric Bolton, Jr. Title:   Chairman of the Board and Chief
Executive Officer

CLASS A LIMITED PARTNERS:

 

By:   Mid-America Apartment Communities, Inc., as Attorney-in-Fact for the
Limited Partners holding such status prior to the date hereof pursuant to
Section 8.2 of the Prior Agreement   /s/ H. Eric Bolton, Jr.   By:     H. Eric
Bolton, Jr.  

Title: Chairman of the Board and Chief

           Executive Officer

CLASS B LIMITED PARTNER:

 

Mid-America Apartment Communities, Inc., a Tennessee corporation /s/ H. Eric
Bolton, Jr. By:   H. Eric Bolton, Jr. Title:   Chairman of the Board and Chief
Executive Officer



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF REDEMPTION OF COMMON UNITS

The undersigned Limited Partner hereby irrevocably (i) redeems             
Common Units in Mid-America Apartments, L.P. in accordance with the terms of the
Third Amended and Restated Agreement of Limited Partnership of Mid-America
Apartments, L.P. and the Redemption Right referred to therein, (ii) surrenders
such Common Units and all right, title and interest therein, and (iii) directs
that the Cash Amount or REIT Shares Amount (as determined by the General
Partner) deliverable upon exercise of the Redemption Right be delivered to the
address specified below, and if REIT Shares are to be delivered, such REIT
Shares be registered or placed in the name(s) and at the address(es) specified
below. The undersigned hereby represents, warrants, and certifies that the
undersigned (a) has marketable and unencumbered title to such Common Units, free
and clear of the rights or interests of any other person or entity, (b) has the
full right, power, and authority to redeem and surrender such Common Units as
provided herein, and (c) has obtained the consent or approval of all person or
entities, if any, having the right to consent or approve such redemption and
surrender.

 

Dated:       Name of Limited Partner:         Please Print

 

    (Signature of Limited Partner)  

 

    (Street Address)  

 

        (City)   (State)   (Zip Code)      

 

    Signature Guaranteed by:        



--------------------------------------------------------------------------------

If REIT Shares are to be issued, issue to:

 

Name:       Please insert social security or identifying number:        



--------------------------------------------------------------------------------

EXHIBIT C

CAPITAL ACCOUNT MAINTENANCE

1. Capital Accounts of the Partners

A. The Partnership shall maintain for each Partner a separate Capital Account in
accordance with the rules of Regulations Section l.704-l(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of all Capital Contributions and
any other deemed contributions made by such Partner to the Partnership pursuant
to this Agreement and (ii) all items of Partnership income and gain (including
income and gain exempt from tax) computed in accordance with Section 1.B hereof
and allocated to such Partner pursuant to Section 6.1A of the Agreement and
Exhibit D hereof, and decreased by (x) the amount of cash or Agreed Value of all
actual and deemed distributions of cash or property made to such Partner
pursuant to this Agreement and (y) all items of Partnership deduction and loss
computed in accordance with Section 1.B hereof and allocated to such Partner
pursuant to Section 6.1B of the Agreement and Exhibit D hereof. Notwithstanding
any other provision of this Agreement, immediately after the contribution of
assets and issuance of Class A Common Units resulting from the merger of George
OP into the Partnership, the Capital Account of each Partner shall equal the
product of (i) the number of Common Units owned by such Partner as of such time
as set forth on Exhibit A and (ii) (A) the net asset value of the Partnership as
determined by the General Partner divided by (B) the total number of Common
Units then outstanding. The General Partner may determine such net asset value
by valuing Common Units based on the Value of a REIT Share, but is not required
to do so.

B. For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Partners’ Capital Accounts, unless otherwise
specified in this Agreement, the determination, recognition and classification
of any such item shall be the same as its determination, recognition and
classification for federal income tax purposes determined in accordance with
Section 703(a) of the Code (for this purpose all items of income, gain, loss or
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss), with the following
adjustments:

 

  (1) Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Section 754 of the Code which may be made
by the Partnership, provided that the amounts of any adjustments to the adjusted
bases of the assets of the Partnership made pursuant to Section 734 of the Code
as a result of the distribution of property by the Partnership to a Partner (to
the extent that such adjustments have not previously been reflected in the
Partners’ Capital Accounts) shall be reflected in the Capital Accounts of the
Partners in the manner and subject to the limitations prescribed in Regulations
Section l.704 1(b)(2)(iv)(m)(4).

 

  (2) The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Sections 705(a)(l)(B) or
705(a)(2)(B) of the Code are not includable gross income or are neither
currently deductible nor capitalized for federal income tax purposes.

 

  (3) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

  (4) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

 

  (5) In the event the Carrying Value of any Partnership Asset is adjusted
pursuant to Section 1.D hereof, the amount of any such adjustment shall be taken
into account as gain or loss from the disposition of such asset.



--------------------------------------------------------------------------------

  (6) Any items specially allocated under Section 2 of Exhibit D hereof shall
not be taken into account.

C. Generally, a transferee (including an Assignee) of a Partnership Unit shall
succeed to a pro rata portion of the Capital Account of the transferor.

 

  D. (1) Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), and as provided in Section 1.D (2), the Carrying
Values of all Partnership assets shall be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, as of the times of the adjustments provided in Section 1.D (2) hereof,
as if such Unrealized Gain or Unrealized Loss had been recognized on an actual
sale of each such property and allocated pursuant to Section 6.1 of the
Agreement.

 

  (2) Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership; and (c) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-l(b)(2)(ii)(g), provided,
however, that adjustments pursuant to clauses (a) and (b) above shall be made
only if the General Partner determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership.

 

  (3) In accordance with Regulations Section 1.704 -l(b)(2)(iv)(e), the Carrying
Value of Partnership assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as of the time any such asset is distributed.

 

  (4) In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit C, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation as it may adopt, or in the
case of a liquidating distribution pursuant to Article 13 of the Agreement,
shall be determined and allocated by the Liquidator using such reasonable
methods of valuation as it may adopt. The General Partner, or the Liquidator, as
the case may be, shall allocate such aggregate value among the assets of the
Partnership (in such manner as it determines in its sole and absolute discretion
to arrive at a fair market value for individual properties).

E. The provisions of this Agreement (including this Exhibit C and the other
Exhibits to this Agreement) relating to the maintenance of Capital Accounts are
intended to comply with Regulations Section 1.704-1(b), and shall be interpreted
and applied in a manner consistent with such Regulations. In the event the
General Partner shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification without regard
to Article 14 of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to Article
13 of the Agreement upon the dissolution of the Partnership. The General Partner
also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section l.704-l(b)(2)(iv)(q),
and (ii) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Regulations Section
l.704-1(b).



--------------------------------------------------------------------------------

2. No Interest

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

3. No Withdrawal

No Partner shall be entitled to withdraw any part of his Capital Contribution or
his Capital Account or to receive any distribution from the Partnership, except
as provided in Article 4, 5, 7 and 13 of the Agreement.



--------------------------------------------------------------------------------

EXHIBIT D

SPECIAL ALLOCATION RULES

1. Special Allocation Rules

Notwithstanding any other provision of the Agreement or this Exhibit D, the
following special allocations shall be made in the following order:

A. Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.1 of the
Agreement or any other provisions of this Exhibit D, if there is a net decrease
in Partnership Minimum Gain during any Partnership Year, each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f)(6). This Section 1.A is intended to comply
with the minimum gain chargeback requirements in Regulations Section 1.704-2(f)
and for purposes of this Section 1.A only, each Partner’s Adjusted Capital
Account Deficit shall be determined prior to any other allocations pursuant to
Section 6.1 of this Agreement with respect to such Partnership Year and without
regard to any decrease in Partner Minimum Gain during such Partnership Year.

B. Partner Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.1 of this Agreement or any other provisions of this Exhibit D (except
Section 1.A hereof), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Partnership Year, each
Partner who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Section 1.704 2(i)(4). This Section 1.B is intended
to comply with the minimum gain chargeback requirement in such Section of the
Regulations and shall be interpreted consistently therewith. Solely for purposes
of this Section 1.B, each Partner’s Adjusted Capital Account Deficit shall be
determined prior to any other allocations pursuant to Section 6.1 of the
Agreement or this Exhibit with respect to such Partnership Year, other than
allocations pursuant to Section 1.A hereof.

C. Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-l(b)(2)(ii)(d)(4), l.704-1(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1.A and 1.B
hereof, such Partner has an Adjusted Capital Account Deficit, items of
Partnership income and gain (consisting of a pro rata portion of each item of
Partnership income, including gross income and gain for the Partnership Year)
shall be specifically allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, its Adjusted
Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible.

D. Nonrecourse Deductions. Nonrecourse Deductions for any Partnership Year shall
be allocated to the Partners in accordance with their respective Percentage
Interests in Common Units. If the General Partner determines in its good faith
discretion that the Partnership’s Nonrecourse Deductions must be allocated in a
different ratio to satisfy the safe harbor requirements of the Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the Limited Partners, to revise the prescribed ratio to the
numerically closest ratio for such Partnership Year which would satisfy such
requirements.

E. Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Partnership Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i).



--------------------------------------------------------------------------------

F. Priority Allocation With Respect to Preferred Units. Any remaining items of
Partnership gross income or gain for the Partnership Year, if any, shall be
specially allocated to the General Partner or any other Partner that holds
Preferred Units in an amount equal to the excess, if any, of the cumulative
distributions received by such Partner for or with respect to the current
Partnership Year and all prior Partnership Years with respect to such Preferred
Units (with a distribution made on the first business day after the end of a
year being treated as made with respect to such year) (other than distributions
that are treated as being in satisfaction of the Liquidation Preference Amount
for any Preferred Units held by such Partner or amounts paid in redemption of
any Preferred Units, except to the extent that the Liquidation Preference Amount
or amount paid in redemption includes accrued and unpaid distributions) over the
cumulative allocations of Partnership gross income and gain to such Partner
under this Section 1.F for all prior Partnership Years.

G. Code Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to Regulations Section 1.704-l(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

2. Allocations for Tax Purposes

A. Except as otherwise provided in this Section 2, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit D.

B. Except as provided in Section 2.C of this Exhibit D, in an attempt to
eliminate Book-Tax Disparities attributable to a Contributed Property or
Adjusted Property, items of income, gain, loss, and deduction shall be allocated
for federal income tax purposes among the Partners as follows:

 

(1) (a)

In the case of a Contributed Property, such items attributable thereto shall be
allocated among the Partners consistent with the principles of Section 704(c) of
the Code to take into account the variation between the 704(c) Value of such
property and its adjusted basis at the time of contribution; and

 

  (b) any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit D.

 

(2) (a) In the case of an Adjusted Property, such items shall

 

  (1) first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit C, and

 

  (2) second, in the event such property was originally a Contributed Property,
be allocated among the Partners in a manner consistent with Section 2.B (1) of
this Exhibit D; and

 

  (b) any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same manner its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit D.

 

  (3) all other items of income, gain, loss and deduction shall be allocated
among the Partners the same manner as their correlative item of “book” gain or
loss is allocated pursuant to Section 6.1 of the Agreement and Section 1 of this
Exhibit D.

C. To the extent Treasury Regulations promulgated pursuant to Section 704(c) of
the Code permit a Partnership to utilize alternative methods to eliminate the
disparities between the Carrying Value of property and its adjusted basis, the
General Partner shall have the authority to elect the method to be used by the
Partnership and such election shall be binding on all Partners.